Atkinson, J.

Until final judgment upon a pending action, the repeal of a statute which gives the cause of action upon which the suit is predicated destroys the right, and the action ipso facto abates. As long as the defendant has a right of exception to any judgment which may have been rendered in such an action, such judgment is not final, and the repeal of the statute deprives the courts of any further jurisdiction of the case. Western Union Telegraph Company v. Smith, 96 Ga. 569.

Judgment on main bill of exceptions reversed.


Cross-bill of exceptions dismissed.